UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of February, 2008 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Fourth-Quarter and Full-Year 2007 Results FOR IMMEDIATE RELEASE Highlights Ø Fourth-quarter consolidated sales and operating income grew at double-digit rates Ø Fourth-quarter Television Broadcasting sales increased 5.6%, and operating segment income increased 7.6%, reaching a record fourth-quarter margin of 52.6% Ø Full-year Sky sales increased 8.7%, and operating segment income increased 9.5%, reaching a record full-year margin of 48.1% Ø Sign-on to sign-off audience share reached 70.9% in 2007 Consolidated Results Mexico City, D.F., February 21, 2008—Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for the fourth-quarter and the full year 2007. The results have been prepared in accordance with Mexican Financial Reporting Standards and are adjusted in millions of Mexican pesos in purchasing power as of December 31, 2007. The following table sets forth a condensed statement of income for the years ended December 31, 2007 and 2006, in millions of Mexican pesos, as well as the percentage of net sales that each line represents, and the percentage change when comparing 2007 with 2006: 2007 Margin % 2006 Margin % Change % Net sales 41,561.5 100.0 39,357.7 100.0 5.6 Operating income 14,480.9 34.8 14,265.7 36.2 1.5 Consolidated net income 9,018.4 21.7 9,519.3 24.2 (5.3) Majority interest net income 8,082.5 19.4 8,908.9 22.6 (9.3) Consolidated net sales increased 5.6% to Ps.41,561.5 million in 2007 compared with Ps.39,357.7 million in 2006. This increase was attributable to revenue growth in our Other Businesses, Sky, Cable and Telecom, Pay Television Networks, Publishing, Programming Exports, and Publishing Distribution segments. These increases were partially offset by a decrease in our Television Broadcasting segment. Consolidated operating income increased 1.5% to Ps.14,480.9 million in 2007 compared with Ps.14,265.7 million in 2006.
